238 S.W.3d 683 (2007)
Douglas L. PENNINGTON, Appellant
v.
Robin CARNAHAN and LT. R.P. Schroder, Respondents.
No. WD 67607.
Missouri Court of Appeals, Western District.
September 25, 2007.
Rehearing Denied December 18, 2007.
*684 Douglas L. Pennington, Forest City, AR, pro se.
Theodore A. Bruce, Jefferson City, MO, for Respondents.
Before LOWENSTEIN, P.J., ELLIS and HARDWICK, JJ.

ORDER
PER CURIAM.
Douglas Pennington appeals the denial of his claim for injunctive relief after a bench trial. Pennington claims the trial court erred in concluding that the records he sought were identifiable personnel records closed pursuant to Missouri's statutory scheme on disclosure of government records, Chapter 610, and more particularly in Section 610.021(13). Pennington's claim on appeal was not raised at the trial court and is, therefore, not preserved for appellate review. Judgment affirmed. Rule 84.16(b).